Exhibit 10.1


INTERCLOUD SYSTEMS, INC.


SUBORDINATED SECURED PROMISSORY NOTE
 

$______________      April 15, 2013



FOR VALUE RECEIVED, INTERCLOUD SYSTEMS, INC., a Delaware corporation (herein
called the “Company”), hereby promises to pay to the order of ______________, an
individual with a primary residence at ____________________ (the “Holder”), the
principal sum of ______________________ Dollars ($__________) (the “Unadjusted
Principal Amount”), subject to the conditions set forth below, together with
interest upon the principal hereof at the rate of twenty-two hundredths percent
(0.22%) per annum.  Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Purchase Agreement, dated as of April 3, 2013,
by and among the Holder, AW Solutions, Inc., AW Solutions Puerto Rico, LLC,
Bobby A. Varma, James Partridge, Emmanuel Poulin, Jeffrey DuBay and the Company,
as amended (the “Purchase Agreement”).


This Subordinated Secured Promissory Note (“Note”) and the Company’s obligations
hereunder are subordinate and junior in right of payment to all Senior
Debt.  “Senior Debt” means the principal, accrued and unpaid interest and
premium (if any) and all other amounts due, whether now existing or hereafter
incurred, by the Company for indebtedness for borrowed money for working capital
purposes from any bank, financial institution or other lender not to exceed the
amount of such debt existing as of the Closing Date.  At the request of the
Company or the holder of the Senior Debt, the Holder, as a condition to payment
under this Note, shall execute and deliver a subordination agreement (in a form
reasonably requested by the holder of the Senior Debt) evidencing that this Note
is subordinate to the Senior Debt and that any lien of the Holder on any
collateral of the Company, AW Solutions or AWPR is subordinate to any and all
liens of the holder of the Senior Debt (“Subordination Agreement”) and the
Holder shall agree to amend this Note as reasonably requested by the Company or
the holder of the Senior Debt to reflect such subordination.


This Note shall mature on the forty-fifth (45th) day after the date hereof (the
“Maturity Date”) and the outstanding principal amount of this Note, as adjusted
pursuant to the terms hereof and the Purchase Agreement, shall be repaid within
fifteen (15) Business Days of the Maturity Date.  Interest on this Note shall
accrue on the unpaid Unadjusted Principal Amount of this Note (interest will be
adjusted and recalculated for any adjustments to the Unadjusted Principal Amount
as set forth herein and in the Purchase Agreement) from the date of issuance
until the date of repayment of the principal and payment of accrued interest in
full.  Interest shall be calculated on the basis of a 365/366 actual day
calendar year and shall be payable, to the extent then accrued, on the Maturity
Date (as the same may be extended pursuant to the terms hereof and the Purchase
Agreement).  Upon the occurrence of an event of default (as described below),
then to the extent permitted by law, the Company will pay interest in cash to
the Holder, payable on demand, on the outstanding principal balance of this Note
from the date of the event of default until such event of default is cured at
the rate of the lesser of [six percent (6%)] and the maximum applicable legal
rate per annum.  Payments hereunder shall be made at such place as the Holder
shall designate to the undersigned, in writing, in lawful money of the United
States of America in immediately available funds and without presentation of
this Note for notation of such payment.  Any payment which becomes due on a day
other than a Business Day shall be payable on the next Business Day.


 
 

--------------------------------------------------------------------------------

 
 
If any Event of Default, as defined in that certain Security Agreement dated as
of April 3, 2013 by and among the Holder, AW Solutions, AWPR, the Sellers and
the Company (as amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”), occurs, then, and in any such event, the
Holder may declare the entire unpaid principal amount of this Note and all
interest and fees accrued and unpaid hereon to be immediately due and payable,
whereupon the same shall become and be forthwith due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Company.  If any Event of Default described in Section
6.1(ii) or 6.1(iii) of the Security Agreement occurs, all of the obligations
then remaining unpaid will automatically become immediately due.


The Company shall pay all costs and expenses incurred by the Holder in enforcing
the terms of this Note or the collection of the debt evidenced hereby, including
without limitation court costs and reasonable attorneys’ fees, whether or not
legal action is commenced against the Company.


This Note may be prepaid by the Company in whole or in part at any time or from
time to time without penalty or premium.  All prepayments shall be applied first
to any accrued and unpaid interest due and owing hereunder and thereafter to the
reduction and payment of principal in order of maturity.


The obligations of the Company and the Holder set forth herein shall be binding
upon the successors and assigns of each such party, whether or not such
successors or assigns are permitted by the terms hereof.  If the Company suffers
Damages, the Company shall have the right, in its sole discretion, to offset
amounts due under this Note against any such Damages.
 
This Note shall be deemed to have been made under, and shall be interpreted and
governed by reference to, the laws of the State of New York.  The Company hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any New
York State or Federal court sitting in New York County in any action or
proceeding commenced by Holder arising out of or relating to this Note.  The
Company hereby irrevocably waives, to the fullest extent it may effectively do
so under applicable law, the defense of an inconvenient forum to the maintenance
of such action or proceeding.  The Company also irrevocably and unconditionally
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process by overnight courier to the Company and
its counsel at their respective addresses specified in Section 11.1 of the
Purchase Agreement.  The Company further irrevocably and unconditionally agrees
that a final judgment in any such action or proceeding (after exhaustion of all
appeals or expiration of the time for appeal) shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


 
2

--------------------------------------------------------------------------------

 
 
Except as expressly agreed in writing by the Holder, no extension of time for
payment of this Note, or any installment hereof, and no alteration, amendment or
waiver of any provision of this Note shall release, discharge, modify, change or
affect the liability of the Company under this Note.  No failure on the part of
the Holder to exercise, and no delay in exercising, any right under this Note
shall operate as a waiver thereof, nor shall any single or partial exercise of
such rights preclude any other or further exercise thereof or the exercise of
any other right.


It is the intention of the Company and the Holder that all payments due
hereunder will be treated for accounting and tax purposes as indebtedness of the
Company to the Holder.  Each of the Company and the Holder agrees to report such
payments due hereunder for the purposes of all taxes in a manner consistent with
such intended characterization.


If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions herein shall in no
way be affected thereby.


The terms of this Note cannot be changed except in a writing executed by the
Holder and the Company.  This Note may not be discharged in whole or in part,
except by a writing executed by the Holder.  Neither the Company nor the Holder
may assign this Note without the prior written consent of the other party.  In
the event that the Holder demands or accepts partial payments of this Note, such
demand or acceptance shall not be deemed to constitute a waiver of the right to
demand the entire unpaid balance of this Note at any time in accordance with the
terms hereof.


All notices, demands and other communications hereunder shall be in writing and
shall be delivered in accordance with Section 11.1 of the Purchase Agreement.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its
corporate name by its Chief Executive Officer as of the date hereinabove set
forth.

 

 
INTERCLOUD SYSTEMS, INC.
           
By:
        Name:       Title:  

 
[Signature Page to Promissory Note]
 
 
4

--------------------------------------------------------------------------------